Citation Nr: 9908954	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-27 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to an effective date earlier than January 29, 
1997, for the granting of a total rating for compensation 
purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to June 
1965.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1997 decision of the Department 
of Veterans Affairs (VA) Regional Office in Wilmington, 
Delaware (RO), which granted TDIU, effective January 29, 
1997.  

REMAND

During an October 1998 hearing, chaired by the undersigned 
Board member, it was asserted as a basis for the benefits 
sought that rating decisions dated in March 1974 and April 
1988, as to the denial of TDIU, were the product of clear and 
unmistakable error (CUE).  The issues of whether CUE existed 
in rating decisions of March 1974 and April 1988, as to the 
denial of TDIU, are inextricably intertwined with the issue 
on appeal, but have not been adjudicated or developed for 
appellate consideration at this time.

As an alternative basis for the benefits sought, it was also 
asserted at the October 1998 Board hearing that the April 
1988 rating decision which denied a TDIU is not final.  In 
this regard, the Board notes that the veteran timely 
submitted a notice of disagreement with the April 1988 rating 
decision, in May 1988.  A supplemental statement of the case 
discussing that rating decision was issued in September 1988, 
and a timely substantive appeal was received from the 
veteran's representative in September 1988.  However, in a 
Board decision of record, dated June 23, 1989, it is reported 
that the veteran withdrew his appeal of the April 1988 RO 
denial of a total rating for compensation based on individual 
unemployability, at a RO hearing in April 1989.  A transcript 
of testimony at the April 28, 1989 hearing is not of record 
and has not been located by the VA to date.  Nevertheless, 
the Board decision is signed by the Board members who 
attended the April 1989 hearing, and there has been no 
allegation of error of fact with regard to the June 1989 
Board decision.  Significantly, however, the RO has not 
adjudicated this basis of entitlement to an earlier effective 
date.  As such, the veteran and his representative have not 
been afforded the opportunity to respond.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should adjudicate the issues 
of whether CUE existed in a rating 
decision of March 1974 which denied 
entitlement to service connection for a 
back disability, and whether CUE existed 
in a rating decision of April 1988 which 
denied entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  The veteran should be 
provided notice of the determinations as 
well as his appellate rights.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an effective date earlier than January 
29, 1997, for the granting of a total 
rating for compensation purposes, based 
on individual unemployability, to include 
consideration of the contention that a 
prior April 1988 RO denial of TDIU is not 
final. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case on all issues in appellate status, and 
the veteran and his representative should be afforded a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  No action 
is required of the veteran until he is otherwise 

notified by the RO.  By this remand the Board intimates no 
opinion as to any final outcome warranted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals. This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(1998).

